663 N.W.2d 471 (2003)
WAYNE COUNTY CRIMINAL DEFENSE BAR ASSOCIATION, and The Criminal Defense Attorneys of Michigan, Plaintiffs, and
Legal Aid and Defender Association of Detroit, Inc., Intervening Plaintiff,
v.
CHIEF JUDGES OF WAYNE CIRCUIT COURT, Defendants, and
County of Wayne, Intervening Defendant.
Docket No. 122709.
Supreme Court of Michigan.
June 27, 2003.
On order of the Court, the motion of the Legal Aid and Defender Association of *472 Detroit, Inc. to intervene as a party plaintiff is GRANTED, and the complaint and brief filed with the motion are accepted. The motion for admission pro hac vice of Martin S. Pinales and the motion for leave to file brief amicus curiae are GRANTED.
The complaints for superintending control are considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief. We are not persuaded by plaintiffs' complaints and supporting papers that the Chief Judges of the Wayne Circuit Court have adopted a fee schedule which, at this time, fails to provide assigned counsel reasonable compensation within the meaning of M.C.L. § 775.16.
CORRIGAN, C.J., concurs, and states as follows:
I concur in the denial order. Contrary to the assertion of plaintiffs, the chief judges have not admitted that the fee schedule provides unreasonable compensation. Moreover, the fee schedule includes a mechanism for counsel to request additional fees in exceptional cases. The present fee schedule does not present the systemic failure to provide reasonable compensation that was found in the fixed fee schedule at issue in In re Recorder's Court Bar Ass'n v. Wayne Circuit Court, 443 Mich. 110, 503 N.W.2d 885 (1993). Plaintiff's anecdotal claims of unreasonably low compensation do not show that the fees paid to appointed counsel are generally unreasonable. See In re Meizlish, 387 Mich. 228, 196 N.W.2d 129 (1972). A comparison of fees paid currently to fees paid in the past or to fees paid to nonappointed attorneys is not dispositive. There have been increased efficiencies and new cost-saving technologies over the years, as well as increases in costs; and the overhead costs for attorneys assigned to indigent criminal defendants are sometimes lower than similar costs for attorneys performing other types of work. Recorder's Court Bar Ass'n, 443 Mich. at 114 n. 4, 503 N.W.2d 885. Nor have plaintiffs shown that the fees paid for an entire case or fees that an attorney receives over time are generally so low as to be unreasonable. Although plaintiffs have shown that fees paid under the Wayne Circuit Court fee schedule are frequently low, plaintiffs have not shown that the fee schedule generally results in unreasonable compensation. According to national compensation figures prepared by the Spangenberg Group for the American Bar Association Standing Committee on Legal Aid and Indigent Defendants, the average compensation paid to plaintiffs falls near the middle of the range of compensation nationwide.[1]
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would appoint a master.
NOTES
[1]  The figures can be accessed at http:// www.mipublicdefense.org/research/2002non-capital "rates.pdf